Case 3:19-cv-00264-DPM Document 96 Filed 06/09/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

BOOTHE FARMS, INC.; BIG RISK FARMS,

INC.; JEFFREY D. BOOTHE; TERRY BOOTHE;

ADAM BOOTHE; RINEHART FAMILY

FARMS II; MM FAMILY FARMS; and

WILLIAM J. DORE, each individually and on

behalf of all those similarly situated PLAINTIFFS

Vv. No. 3:19-cv-264-DPM

DOW CHEMICAL CO.; DOW

AGROSCIENCES, LLC; CORTEVA

AGRISCIENCE; and DU PONT DE

NEMOURS AND CO. DEFENDANTS

ORDER
The Court moved too quickly. Judge Deere advises that she
cannot sit in this case because she owns stock in Dow. The referral, Doc.
94, is therefore vacated. The Court will resolve the current discovery

dispute in due course.

So Ordered.

AT Pv AT all is

D.P. Marshall Jr.
United States District Judge

 

9 Pye Adal
Y

 
